Citation Nr: 0102772	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder with 
renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from November 12, 1968 to 
December 15, 1969.  He also had verified periods of active 
duty for training from August 29, 1971 to September 10, 1971, 
and from September 14, 1971 to September 27, 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1993 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A hearing 
was held in December 1995 at the RO before the undersigned 
Board Member.  A transcript of the hearing is of record.

The Board remanded the case in October 1996 in order for the 
veteran to verify his choice of representative and in order 
to conduct evidentiary development.  The RO completed the 
instructions in the remand order, and the case has been 
returned to the Board for continuation of appellate review.  
The Board again remanded the case in June 1998.  The case has 
been returned to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  The evidence does not establish that an acquired kidney 
disorder clearly and unmistakably preexisted the veteran's 
entrance into active military service.

2.  Chronic glomerulonephritis with renal failure had its 
onset during the veteran's active military service.


CONCLUSION OF LAW

1.  A kidney disorder with renal failure was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

It is contended, in essence, that the veteran experienced a 
kidney problem as far back as boot camp, in November 1968, 
when protein was found in the urine.  It is claimed that 
renal failure was manifested by 4+ albumin in the urine, 
noted in July 1972, when he was on active duty for training.

A preentrance physical examination was performed on October 
29, 1968. The veteran denied kidney or urinary tract 
abnormalities, and the genitourinary system was evaluated as 
normal.  A urinalysis was negative; albumin was not detected.

A sick call treatment record, dated November 18, 1968, 
relates that the veteran had been placed on a medical hold 
because of repeated proteinuria.  It was indicated that he 
had never had any significant illnesses or any symptoms 
related to kidney dysfunction.  It was reported that, during 
a screening physical examination on November 13, 1968, a 
urinalysis had been 4+ for protein.  A subsequent urinalysis 
the same day had been 3+ for protein. Urinalyses on 
subsequent days were as follows: November 14, 1968--negative 
and 1+; November 15, 1968--1+; November 16, 1968--trace; 
November 18, 1968--negative.  Urinalyses performed on 
November 19, 1968 and November 20, 1968 were negative for 
protein.  It was noted that urinalyses had been negative for 
three consecutive days, and the veteran was then released 
from the medical hold.

An examination was performed on December 9, 1969 for release 
from active duty.  The genitourinary system was evaluated as 
normal.  A urinalysis was negative; no albumin was detected 
in the urine.  A notation on the examination report indicates 
that there had been no significant medical history since the 
last physical examination.

A service department physical examination was conducted on 
July 10, 1972.  A urinalysis was 4+ for albumin.  It was 
noted that abnormal laboratory studies had been recorded, 
including a urinalysis which was positive for protein and 
white blood cells, as well as elevated white blood cell count 
and MCV count on hematology studies.  The assessment was that 
the veteran might have an acute medical problem, and he was 
not believed to be currently qualified for active duty.

A service department physical examination was performed on 
August 31, 1972.  The genitourinary system was evaluated as 
normal.  A urinalysis was negative; no albumin was detected.  
The veteran was found to be qualified for retention in the 
Coast Guard Reserve.

In a report, dated in November 1992, Graham V. Byrum, Jr., 
M.D., related that he first saw the veteran in early October 
1992 because of renal failure and proteinuria.  The physician 
observed that the veteran had obviously had proteinuria for 
some time; his review of a July 10, 1972 military record, 
provided by the veteran, indicated albumin in the urine.  It 
was the physician's opinion that the veteran had a chronic 
glomerulonephritis which could be dated back as least as far 
as 1972.

In a report, dated in April 1993, Raymond Joyner, M.D., 
stated that he had seen the veteran in late 1992.  The 
primary pathology at the time was post-glomerulonephrotic 
renal insufficiency.  The physician noted that documentation 
by history and written records indicated very strong evidence 
of renal insufficiency as early as 1972 while the veteran was 
in military service with the Coast Guard.  It was the 
physician's opinion that the veteran had probably experienced 
a slow progression of renal pathology until his renal failure 
became so severe that he required renal transplantation.

A hearing was held in December 1995 at the RO before the 
undersigned Board Member.  In testimony, the veteran pointed 
out that albumin in the urine, noted while he was on military 
duty with the Coast Guard in 1972, was an early manifestation 
of later diagnosed kidney disease.  He stated that, as early 
as 1968, there had been episodes of fever and feelings of 
being fatigued and flushed, and argued that these episodes 
were early signs of kidney disease.

Additional medical records were associated with the claims 
folder subsequent to the Board's October 1996 remand order.  
They are referenced below.

Treatment records from private medical providers, dated from 
July 1965 to March 1979, reflect the veteran's treatment for 
unrelated conditions, with the exception of a November 1975 
notation indicating a possible kidney infection.  The 
November 1975 notation does not indicate that any treatment 
measures were required.

Other private medical providers, in reports dated from June 
1992 to June 1997, reflect the veteran's evaluation or 
treatment for various conditions, including renal failure.  
In October 1992, the impression was chronic renal 
insufficiency related to absent right kidney and possible 
chronic urological problems involving the left kidney.  In 
March 1993, the veteran underwent renal transplantation.  In 
March 1996, the impression was clinically stable transplant 
with chronic renal insufficiency.

VA outpatient reports reflect the veteran's evaluation or 
treatment for kidney disease.  In April 1997, the assessment 
was that the veteran was having worsening renal function; he 
experienced proteinuria.

A VA examination of the veteran's renal status was performed 
in May 1997.  The examiner pointed out that the claims folder 
and military medical records had been reviewed in detail.  
The diagnoses were congenital absence of right kidney (by 
history); status post kidney transplant for end-stage renal 
disease, history of partial rejection; and history of end- 
stage renal disease.

Additional medical records were associated with the claims 
folder subsequent to the Board's June 1998 remand order.  
They are referenced below.

The RO requested the Commander, Fifth Coast Guard District 
Office to send all treatment reports regarding the veteran.  
A Coast Guard official provided a fax, dated in July 1998, 
advising that the unit had no treatment records relating to 
the veteran.

The RO requested information from private medical sources.  
Total Renal Care provided records of the veteran's treatment 
for renal disease during the period from April 1998 through 
March 1999.  Paul D. Chidester, M.D., provided a March 1999 
statement reflecting that the veteran was receiving treatment 
for end stage renal disease secondary to hypertensive 
nephrosclerosis.  None of the medical information relates to 
the etiology of the veteran's chronic kidney disease.

The RO requested the veteran's service records from the 
Commander, Fleet Training Center at the Norfolk, Virginia 
Naval Station.  An April 1999 fax from a naval official 
advised that the command did not maintain the requested 
records.

Additionally, the RO requested the National Personnel Records 
(NPRC) to supply any available clinical records during the 
veteran's verified periods of active duty.  There is of 
record no indication that NPRC responded to the RO's request.  

Added to the record were statements from the physician, who 
provided the May 1997 VA medical opinion.  His statements 
were provided in response to the RO's requests for further 
development of the evidence, pursuant to questions posed in 
the Board's June 1998 remand order.  Initially, the physician 
provided a statement informing the RO that he was unable to 
add anything to his discussion which appears in the May 1997 
examination report.  He stated that further comments or 
opinions would require unwarranted speculation.  He later 
provided a second statement as follows:  In response to the 
question, "Did kidney disease clearly and unmistakably exist 
prior to service on November 12, 1968?", the examiner 
answered that kidney disease appears to have existed prior to 
service in 1968.  In response to the question, "If it did 
exist prior to service, did it increase in severity during 
active service?", the examiner answered "No."  In response 
to the question, "If it did not increase in severity during 
active service, did it increase in severity during active 
duty [for training in] 1971 or 1972?", the examiner answered 
"No."  He did not provide a rationale for his responses.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

The Board's June 1998 remand was prompted by several 
concerns.  First, based on the facts of this case, the Board 
had to make a determination about the presence or absence of 
a kidney disorder prior to service.  In the June 1998 remand, 
the Board observed that a May 1997 opinion by a VA physician 
related that the veteran had congenital absence of the right 
kidney, a developmental defect with constitutional 
consequences.  Further, the examiner had stated that disease 
of the remaining left kidney had to considered as acquired 
and existing before the veteran's entry onto active duty.  
The Board pointed out that remand was required because the 
May 1997 medical opinion by the VA physician did not state, 
nor had the physician been asked by the RO whether kidney 
disease clearly and unmistakably preexisted service.  

The Board commented that, despite the VA physician's opinion 
that acquired left kidney disease preexisted the veteran's 
entrance on active duty, there was significant medical 
evidence to the contrary; namely, no preservice medical 
records evidencing kidney disease, and a negative urinalysis 
on preenlistment examination two weeks before the veteran 
entered service.  The Board pointed out that an adjudication 
of the issue on appeal required a determination regarding the 
presumption of soundness; the Board emphasized that clear and 
unmistakable evidence was required to rebut the presumption 
of soundness at enlistment.

A second concern prompting the Board's June 1998 remand was 
that claims folder review had disclosed that there were no 
clinical records of the two periods of verified active duty 
for training.  The Board pointed out that, assuming such 
clinical records were obtained and reflected symptoms of 
kidney disease, a medical opinion would have to be obtained 
concerning aggravation during active duty for training.  A 
third concern which led the Board to remand the case in June 
1998 was that it could not be determined from the available 
record whether the veteran had been on active duty for 
training during July 1972, yet a service department medical 
record of July 10, 1972 indicates the possibility that the 
veteran might, in fact, have been on active duty for training 
on that day.  The Board stated that remand was required in 
order to obtain additional medical records and to verify 
potential additional dates of active duty for training.

Following the Board's June 1998 remand, the RO undertook some 
of the requested development.  However, the RO's 
communications with the Coast Guard and the Navy were 
confined to requests for clinical records.  Although the RO 
twice contacted the Coast Guard and/or Navy, in neither 
instance did it request verification of the veteran's 
potential additional active duty for training during July 
1972.  Thus, whether or not the veteran had any additional 
active duty for training is a matter which remains 
unverified.  As to the requested clinical records, the Coast 
Guard advised that none were available. 

Additionally, the RO requested the VA physician, who provided 
the May 1997 opinion, to further review the record and 
express an opinion in answer to the following questions:  (a) 
Did kidney disease clearly and unmistakably pre- exist the 
veteran's entrance into active service on November 12, 1968?  
(b) If so, did such pre-existing kidney disease increase in 
severity (undergo a pathological advancement) during active 
service?  (c) If there was no increase in severity of kidney 
disease during active service, did it increase in severity 
during either period of active duty for training in 1971 or 
during any verified period of active duty for training in 
July 1972?

The physician initially declined to answer the questions, 
advising that attempts to respond would involve a resort to 
speculation.  Subsequently, he responded by providing either 
one-sentence or one-word answers, but did not respond to the 
question posed by the Board concerning whether kidney disease 
clearly and unmistakably preexisted service.  This despite an 
exhaustive recitation of the Board's evidentiary concerns in 
the June 1998 remand.  Accordingly, on the current record, 
there remains no definitive medical opinion as to whether 
acquired kidney disease involving the left kidney clearly and 
unmistakably preexisted the appellant's entrance into active 
service.  It follows that there is insufficient evidence to 
rebut the presumption of soundness at enlistment.

The Board has carefully reviewed the available medical 
evidence.  Here, a urinalysis, performed on a preentrance 
physical examination on October 29, 1968, demonstrated no 
genitourinary defects, and specifically, showed no albumin in 
the urine.  Thereafter, albumin in the urine was first noted 
by urinalyses performed over the course of several days in 
mid-November 1968, after the veteran had begun boot camp.  
Protein in the urine was again detected by a urinalysis 
performed by the service department in July 1972.  Moreover, 
private physicians, who examined the veteran during the 
1990's and verified the presence of chronic 
glomerulonephritis, are of the opinion that chronic 
glomerulonephritis could date back at least as far as 1972.  
Implicit in their assessment is that chronic 
glomerulonephritis might even have predated 1972.  Had the 
private physicians, who expressed opinions in this case, had 
the opportunity to review the veteran's service medical 
records, and seen albumin in the urine in November 1968, as 
described above, it is beyond serious dispute that they would 
have dated the onset of the glomerulonephritis to November 
1968.

Since no physician has found that chronic acquired kidney 
disease clearly and unmistakably preexisted the veteran's 
entrance into active service, there is a proper basis in the 
record for determining that such kidney disease had its onset 
during active service.  On the evidence now of record, it is 
at least as likely as not that current chronic 
glomerulonephritis with resultant renal failure is 
attributable to the veteran's active service.  Resolving 
benefit of the doubt in the appellant's favor, service 
connection for a kidney disorder with renal failure is 
warranted.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a kidney disorder with 
renal failure is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

